In our opinion, the charges enumerated 'below upon which the Referee found the respondent guilty, are amply supported by the record and show clearly his unfitness to remain a member of the Bar. These charges are: (a) failure to provide clients with statements relative to the settlement and disposition of their cases; (b) division of fees for legal services with persons other than lawyers; (c) subornation of perjury; (d) perjury committed upon the hearings before the Special Referee. In our opinion, respondent’s guilt of charges (a), (b) and (c) (supra), is sufficient to warrant his disbarment without consideration of his guilt on the fourth charge, (d). However, his guilt on such fourth charge leaves no question as to the nature or extent of the discipline here required. When an attorney has deliberately attempted by perjured testimony to escape the consequences of his misconduct, he is no longer fit to remain a member of the profession (Matter of Sidman, 268 App. Div. 1040, motion for leave to appeal denied 294 N. Y. 645; Matter of Smith, 148 App. Div. 291, 295; Matter of Thorn, 164 App. Div. 151). A further hearing is unwarranted. The record amply sustains the findings of the Special Referee, without resorting to any alleged extra-judicial checking of the so-called “yellow sheets.” Beldoek, Acting P. J., Christ, Pette and Brennan, JJ., concur; Kleinfeld, J., not voting.